Order filed, October 23, 2019.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00690-CV
                                  ____________

               KEEBLE LOVALL AND LIZ YOUNG, Appellant

                                           V.

  U.S. BANK NATIONAL ASSOCIATION, NOT IN IT'S INDIVIDUAL
CAPACITY BUT SOLEY AS TRUSTEE FOR THE RMAC TRUST, SERIES
                     2016-CTT, Appellee


                 On Appeal from the County Court at Law No. 5
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-061841


                                       ORDER

      The reporter’s record in this case was due November 26, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Vanessa Owens, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. Appellant’s brief will be due
30 days after the reporter’s record is filed.

                                    PER CURIAM